

108 HR 956 IH: National Aviation Heritage Area Reauthorization Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 956IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Turner (for himself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Aviation Heritage Act to reauthorize the National Aviation Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the National Aviation Heritage Area Reauthorization Act.2.Reauthorization of the national aviation heritage areaSection 512 of the National Aviation Heritage Act (54 U.S.C. 320101 note; Public Law 108–447; 118 Stat. 3367) is amended by striking on the date and all that follows through the period at the end and inserting on September 30, 2036..